COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                 §
 LOYD STEPHENS and DENISE                                       No. 08-13-00344-CV
 STEPHENS,                                       §
                                                                   Appeal from the
                   Appellants,                   §
                                                                  96th District Court
 v.                                              §
                                                               of Tarrant County, Texas
 LNV CORPORATION,                                §
                                                                 (TC# 06-258699-12)
                   Appellee.                     §

                                          O R D E R

       The Court on its own motion ORDERS the District Clerk of Tarrant County to prepare

and e-file a supplemental record containing the First Amended Complaint from Lloyd Stephens

[sic] and Denise Stephens v. LNV Corporation, Civil Action No. 4:12-CV-227-A, filed May 7,

2012 in the United States District Court for the Northern District of Texas.

       The supplemental record is due with this Court on or before September 8, 2015.

       IT IS SO ORDERED THIS 31ST DAY OF AUGUST, 2015.



                                             PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.